Filed 9/14/20 In re N.H. CA2/4

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
 opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
 opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
           SECOND APPELLATE DISTRICT
                  DIVISION FOUR

 In re N.H. et. al., Persons                                 B302550
 Coming Under the Juvenile
 Court Law.

 LOS ANGELES COUNTY                                          Los Angeles County
 DEPARTMENT OF CHILDREN
                                                             Super. Ct. No.
 AND FAMILY SERVICES,
                                                             19CCJP06098
        Plaintiff and Respondent,

        v.

 E.S.

        Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los Angeles
County, Kim L. Nguyen, Judge. Affirmed.
      Janette Freeman Cochran, under appointment by the Court
of Appeal, for Defendant and Appellant.
      Mary C. Wickham, County Counsel, Kristine P. Miles,
Assistant County Counsel, Melania Vartinian, Deputy County
Counsel for Plaintiff and Respondent
       The juvenile court exercised jurisdiction over the two children
of E.S. (mother), N.H. and K.H., under Welfare and Institutions
Code1 section 300, subdivisions (b) and (j), finding the children were
at risk of harm due to mother’s mental and emotional problems.
After a failed family maintenance plan, the court removed N. and
K. from mother pursuant to section 361, subdivision (c).
       Mother challenges the court’s jurisdictional and removal
orders, arguing they are not supported by substantial evidence. She
also contends the court abused its discretion by failing to order
family maintenance under section 360, subdivision (b) and by
limiting mother’s visitation. She principally contends the issues
bringing the children within court supervision had been addressed
by the time of the adjudication hearing. We disagree and affirm.


                          BACKGROUND
      Mother has two daughters, N., born in 2004, and K., born in
2007. Mother divorced the children’s father in 2013, and his
whereabouts were unknown at the time of the petition. After her
divorce, mother had difficulty meeting the children’s needs. She lost
her job, began to drink, and in 2018 saw a psychiatrist, who
prescribed medication. Both N. and K. had suicidal ideations. K.
made two suicide attempts, one in September 2018 and the second
in October 2018. Mother discovered N. was cutting herself in
December 2018.
      The family came to the attention of the Department of
Children and Family Services (DCFS) in April 2019 due to mother’s
chronic drinking and violent outbursts. Mother had a history of

1    All further undesignated statutory references are to the
Welfare and Institutions Code.



                                  2
alcohol abuse, was in Alcoholics Anonymous, and admitted to
episodes of rage. She also would leave the children alone all night to
go out drinking and partying. The children were not attending
school.
       In June 2019 mother signed a DCFS case plan agreeing to
participate in voluntary family maintenance services, with the goal
of keeping the children in the home with her. Mother agreed to
mental health services, including family therapy, counseling, drug
testing, and wraparound services.
       The social worker visited the family in June and July 2019.
During that time, mother revealed that although she received
assistance and food stamps, she was falling behind on her rent and
had received an accommodation from her landlord. Mother also
admitted to not taking her psychiatric medication.
       In a late August home visit, mother told the social worker
that she was not currently receiving mental health services and did
not feel she needed them. Mother did not keep enough food in the
home, both children were thin and underweight, and K. often ate
only at school. At this visit, the social worker again assessed the
family and conducted a family team meeting with wraparound
services. Both children wanted services. Although the children were
scheduled for mental health services, their psychiatrists informed
the social workers that the children were not attending their
appointments because mother was unable to bring them due to
mother’s own mental health issues.
       In September 2019, DCFS rated the family’s risk level “high”
due to mother’s emotional abuse and general neglect of the
children, lack of consistent compliance and follow up with the
children’s mental health treatment, and the lack of food in the
home.




                                  3
       On September 16, 2019, DCFS obtained a removal order for
N. and K. Due to mother’s failure to participate in her case plan
and wraparound services, on September 18, 2019, DCFS filed a
petition under section 300, subdivisions (b) and (j). The petition
alleged N. and K., who suffered from mental health problems,
including suicidal ideation and self-cutting, were at substantial risk
of serious harm due to mother’s failure to take psychotropic
medication.
       Mother was given monitored visitation, three hours per visit,
three times a week. The court scheduled hearings for receipt of
report on October 21, 2019, jurisdiction on November 4, 2019, and
adjudication on November 12, 2019. The children were placed with
their maternal aunt, C.S.
       As of mid-October, both children were back in school. Since
their removal from mother, N. had been more consistent in
attending her psychiatric appointments, but K. had not kept her
appointments. Both children claimed mother was able to care for
them, and reportedly felt guilty about their detention. The
children’s maternal aunt, C.S., with whom they were placed, was
having difficulty meeting N. and K.’s needs and the needs of her
own children.
       By early November 2019, the children were attending weekly
therapy sessions. In mid-November, the children were ordered
detained with their grandmother, provided mother moved out of her
apartment. N. and K. were also receiving wraparound services.
       At the continued adjudication hearing on December 9, 2019,
Mother requested the court dismiss the petition, but that if the
court did assume jurisdiction over the children, it release the
children to mother on the condition that grandmother reside in the
home. She asserted she had been in treatment for her mental




                                  4
health issues by attending therapy and taking medication, and that
there was no nexus between her mental health and her ability to
care for her children, as demonstrated by both children’s assertion
that mother was able to care for them.
       DCFS responded that despite her current treatment,
mother’s mental health had prevented her from providing care to
her children. Mother had only recently begun to take medication,
and the children’s psychiatrists had concerns about mother’s ability
to address the children’s mental health needs. With respect to
disposition, DCFS argued mother was unable to actively participate
in the voluntary family plan. Further, simply placing grandmother
in the household was insufficient to ensure the children’s safety
because grandmother would have the additional burden of
monitoring mother’s compliance with her own programs.
       The court sustained the petition as amended to state “self
harming” rather than “self cutting” as to K. The court found mother
failed to obtain necessary mental health care for her daughters and
thus placed them at risk of serious physical harm. The court found
the required nexus between mother’s mental health issues and
harm to the children based upon the doctors’ statements that the
children’s treatment depended upon mother’s ability to get them
necessary mental health services. With respect to removal, the
court observed mother had made some progress in addressing her
own mental health issues, but “given the severity of the situation
when the Department came to this family at this juncture, the court
d[id] not believe that the progress adequately serves as a safety
measure to prevent removal.” The court maintained monitored
visitation, with DCFS given discretion to liberalize.




                                 5
                                 DISCUSSION
I.     JURISDICTIONAL FINDINGS.
       Mother argues insufficient evidence supports the
jurisdictional findings. She contends there was no longer any risk to
the children because both children were receiving services,
including therapy, and there was no longer any food insecurity in
the home. We disagree.
       A juvenile court may exert dependency jurisdiction under
section 300, subdivision (b)(1) if, among other things, “there is a
substantial risk that [a] child will suffer[ ] serious physical harm or
illness[ ] as a result of . . . the inability of [the] parent . . . to provide
regular care for the child due to the parent’s or guardian’s mental
illness . . . or substance abuse.” (§ 300, subd. (b)(1).) “There are
three elements to jurisdiction under section 300: ‘(1) neglectful
conduct by the parent in one of the specified forms; (2) causation;
and (3) “serious physical harm or illness” to the minor, or a
“substantial risk” of such harm or illness.’ [Citation.]” (In re Travis
C. (2017) 13 Cal. App. 5th 1219, 1225.) Jurisdiction under
subdivision (j) is proper where a sibling suffers abuse. (In re I.J.
(2013) 56 Cal. 4th 766, 774.)
       Neither mental illness nor substance abuse alone is sufficient
to invoke dependency jurisdiction. (In re A.L. (2017) 18 Cal. App. 5th
1044, 1050 [mental illness alone insufficient]; In re Destiny S.
(2012) 210 Cal. App. 4th 999, 1003 [substance abuse alone
insufficient].) Further, to warrant the exercise of dependency
jurisdiction, there must also be a “nexus between” the mental
illness or drug use “and the failure to ensure [that the] children
were safely cared for and supervised.” (In re Natalie A. (2015) 243
Cal. App. 4th 178, 185.) In evaluating whether a juvenile court’s
jurisdictional findings are supported by the record, we ask only




                                      6
whether “‘substantial evidence, contradicted or uncontradicted,
supports’” those findings. (Ibid.) Substantial evidence is that which
is “‘reasonable, credible, and of solid value.’” (In re Sheila B. (1993)
19 Cal. App. 4th 187, 199.) In so doing, we consider the “entire
record[,]” and “resolve all conflicts, and draw all reasonable
inferences to support [the juvenile] court’s findings[;] ‘[w]e do not
reweigh the evidence.’” (In re Lana S. (2012) 207 Cal. App. 4th 94,
103.)
        Here, substantial evidence supports the juvenile court’s
finding that mother’s mental illness and failure to consistently take
her medication resulted in lapses in care that placed the children at
substantial risk of serious physical harm. First, the record
demonstrates mother failed to address food insecurity in the home.
Frequently, the family had insufficient food, even though mother
received food stamps, because mother was unable to shop for
groceries. Mother also was at times unable to fill her prescriptions.
Both children were underweight, although K. could eat at school.
        Second, mother failed to take the children for their
psychiatric care. Both children had emotional problems, including
suicidal ideation, but their physicians noted they were often “no
shows” and their treatment was dependent on mother’s ability to
bring them to their appointments.
        Finally, mother did not feel she needed mental health
services and that taking her psychotropic medication alone was
sufficient to address her issues. Although mother began to take her
medication and consistently attend therapy after grandmother
moved into the home, the court could conclude this progress was
insufficient to decline jurisdiction, as mother only began to improve
after formal proceedings were instituted. Indeed, mother’s initial
denial of the serious issues in the home supports jurisdiction. (In re




                                   7
A.F. (2016) 3 Cal. App. 5th 283, 293 [“‘[D]enial is a factor often
relevant to determining whether persons are likely to modify their
behavior in the future without court supervision.’ [Citation.]”].)

II.    DISPOSITION
       A.    Family Maintenance Under Section 360,
Subdivision (b).
       Mother argues the issues that brought the children to the
attention of DCFS were being addressed by the time of the
jurisdictional hearing, therefore, the court abused its discretion by
exercising jurisdiction over the children, rather than continuing
family maintenance under section 360, subdivision (b). Mother
asserts she had obtained treatment, was attending weekly mental
health sessions, was taking her medication, and was assisting N.
and K. with their weekly sessions. DCFS argues mother forfeited
her argument, and in any event, mother failed to obtain mental
health treatment and attend to the children’s mental health needs,
making her a poor candidate for family maintenance.
       Mother did not raise the issue of retaining family
maintenance services during the disposition hearing; rather, she
requested that if the court assumed jurisdiction, grandmother move
into the home to ensure compliance with the case plan. Ordinarily,
we “will not consider challenges . . . where an objection could have
been[,] but was not[,] made in the juvenile court. [Citation.]” (In re
Wilford J. (2005) 131 Cal. App. 4th 742, 754.)
       Even if the issue had not been forfeited, however, we would
conclude the court did not abuse its discretion. While section 360,
subdivision (b) permits the court to, “without adjudicating the child
a dependent child of the court, order that services be provided to
keep the family together and place the child and the child’s parent




                                  8
or guardian under the supervision of the social worker,” whether to
exercise this option is a discretionary matter for the juvenile court.
“‘The court has broad discretion to determine what would best serve
and protect the child’s interest and to fashion a dispositional order
in accord with this discretion.’ [Citation.]” (In re N.M. (2011) 197
Cal. App. 4th 159, 171.) We reverse the court’s dispositional order
only for a clear abuse of discretion. (Ibid.) A court exceeds the limits
of legal discretion if its determination is “arbitrary, capricious or
patently absurd[.]” (In re Stephanie M. (1994) 7 Cal. 4th 295, 318.)
“‘“The appropriate test . . . is whether the trial court exceeded the
bounds of reason.”’” (Id. at pp. 318-319.)
       Here, the court did not abuse its discretion by deciding to
discontinue family maintenance and concluding that formal
supervision was necessary to protect the children’s mental and
physical health. Mother had been offered a family reunification
plan that had been largely unsuccessful after four months (April
through September) despite DCFS’s efforts. Mother did not take
her medication, and, as a result, she suffered mental distress and
did not take the children to their own mental health appointments.
Further, mother failed to keep food in the home and did not tend to
the children’s nutritional needs. Both children were underweight,
and K. primarily ate at school. Under these circumstances, the
court had ample reasons to support its order.

      B.     Removal Order.
      Mother asserts that a reasonable alternative to removal
existed, namely that she live in the home with the children and
grandmother, with safeguards in place, such as in-home support
services, unannounced visits, and random testing. Further, mother
asserts she was receiving services, seeing her psychiatrist, and




                                   9
taking her medication; the children were receiving wraparound
services and regular psychiatric services.
       After a juvenile court finds a child is described by section 300,
the juvenile court “shall hear evidence on the question of the proper
disposition to be made of the child.” (§ 358, subd. (a).) “A dependent
child shall not be taken from the physical custody of his or her
parents . . . with whom the child resides at the time the petition
was initiated, unless the juvenile court finds clear and convincing
evidence . . . [¶][t]here is or would be a substantial danger to the
physical health, safety, protection, or physical or emotional well-
being of the minor if the minor were returned home, and there are
no reasonable means by which the minor’s physical health can be
protected without removing the minor from the minor’s parent’s [or]
guardian’s . . . physical custody.” (§ 361, subd. (c)(1).)
       “‘A removal order is proper if it is based on proof of parental
inability to provide proper care for the minor and proof of a
potential detriment to the minor if he or she remains with the
parent. [Citation.] The parent need not be dangerous and the minor
need not have been actually harmed before removal is appropriate.
The focus of the statute is on averting harm to the child. [Citation.]’
[Citations.]” (In re Miguel C. (2011) 198 Cal. App. 4th 965, 969.) “The
court may consider a parent’s past conduct as well as present
circumstances. [Citation.]” (In re N.M., supra, 197 Cal.App.4th at p.
170.)
       “[C]ourts have recognized that less drastic alternatives to
removal may be available in a given case including returning a
minor to parental custody under stringent conditions of supervision
by the agency such as unannounced visits. [Citations.]” (In re
Hailey T. (2012) 212 Cal. App. 4th 139, 148.) Section 361, subdivision
(d) requires the court to decide “‘whether reasonable efforts were




                                  10
made to prevent or to eliminate the need for removal of the minor
from his or her home[.]’” (In re Ashly F. (2014) 225 Cal. App. 4th 803,
810.) To aid the court in determining whether “reasonable efforts”
exist for protecting the children short of removal from their home,
the California Rules of Court require DCFS to submit a social study
which “must include” among other things, “[a] discussion of the
reasonable efforts made to prevent or eliminate removal[.]” (Cal.
Rules of Court, rule 5.690(a)(1)(B)(i).)
       “‘We review an order removing a child from parental custody
for substantial evidence in a light most favorable to the juvenile
court findings. [Citations.]’ [Citations.]” (In re A.R. (2015) 235
Cal. App. 4th 1102, 1116; In re Alexzander C. (2017) 18 Cal. App. 5th
438, 451.)
       We disagree that merely placing grandmother in the home
was an appropriate alternative to removal. Mother had for the
duration of DCFS’s involvement in the case failed to address the
children’s health care needs due to her own mental health issues.
She did not facilitate their appointments and was in denial
concerning her own mental health needs. In addition, the children
had not attended school regularly while in mother’s care, and the
household under mother’s direction frequently and repeatedly had
insufficient food for the family. These issues had only begun to be
addressed at the time of the disposition hearing, and thus
substantial evidence supports the court’s conclusion that the
children could not safely remain in mother’s care in the hope that
mother would continue to address her own mental health issues.
(See In re John M. (2012) 212 Cal. App. 4th 1117, 1127 [child “could
not safely be placed with mother in the hope that she would comply
with [court orders]”].)




                                 11
      Further, if mother remained in the household, it is likely the
children’s progress could be jeopardized. As mother’s progress was
very recent and likely fragile, it would place an additional burden
on grandmother to police mother’s compliance with her case plan
while at the same time trying to accommodate the children’s needs.

       C.     Visitation.
       Mother contends insufficient evidence supports the
dependency court’s order restricting her visitation with N. and K. to
monitored visitation, asserting monitored visitation was not
consistent with the children’s well-being and did not meet the goal
of preserving and strengthening family ties. We disagree.
       A disposition order granting reunification services must
provide for visitation between a child and parent “as frequent as
possible, consistent with the well-being of the child.” (§ 362.1, subd.
(a)(1)(A).) “Visitation between a dependent child and his or her
parents is an essential component of a reunification plan . . . .” (In
re T.M. (2016) 4 Cal. App. 5th 1214, 1218.) Section 362.1, subdivision
(a) explains visitation is important “[i]n order to maintain ties
between the parent . . . and the child, and to provide information
relevant to deciding if, and when, to return a child to the custody of
his or her parent[.]” However, section 362.1 mandates “[n]o
visitation order shall jeopardize the safety of the child.” (§ 362.1,
subd. (a)(1)(B).)
       “In addition to requiring a court to deny visitation if the
child’s safety is at risk, the plain language of section 362.1,
subdivision (a) only requires visitation as frequently as the well-
being of the child allows. Accordingly, if visitation is not consistent
with the well-being of the child, the juvenile court has the discretion
to deny such contact. As courts have explained, ‘well-being’ includes




                                  12
the minor’s emotional and physical health. [Citations.]” (In re T.M.,
supra, 4 Cal.App.5th at p. 1219.)
       Here, the children’s well-being was jeopardized by mother’s
inability to tend to their mental and physical needs. Mother failed
to keep adequate food in the house, resulting in the children being
underweight, thereby jeopardizing their physical health. Mother
further failed to take the children to their needed psychiatric
appointments, further failing to address their mental health needs
including suicidal ideations and self-harming behaviors. Although
the children denied being afraid of mother, they reported her
conduct included violent outbursts and on occasion throwing a shoe
at K. As a result, we find no abuse of discretion in the court’s
limitation of mother’s visitation.




                                 13
                         DISPOSITION
     The order of the juvenile court is affirmed.



 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




CURREY, J.




We concur:




MANELLA, P.J.




WILLHITE, J.




                                14